Citation Nr: 1124693	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-45 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia Veterans Health System in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses provided at two private medical facilities during the period from May 10, 2010 to May 13, 2010.


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel










INTRODUCTION

The Veteran served on active duty from January 1993 to January 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from determinations made in June 2010 and July 2010 by the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System in Gainesville, Florida, which denied payment or reimbursement of unauthorized medical expenses incurred at two private medical facilities in Jacksonville, Florida, from May 10, 2010 to May 13, 2010.


FINDINGS OF FACT

1.  The Veteran is not service-connected for any disabilities.

2.  The Veteran received emergency medical treatment for neck and shoulder injuries after a traffic accident at two private medical facilities in Jacksonville, Florida, from May 10, 2010 to May 13, 2010. 

3.  The evidence reveals that the Veteran had not received VA medical services within 24 months preceding this treatment and does not qualify under the Millennium Act for payment or reimbursement of unauthorized medical expenses.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical expenses incurred at two private medical facilities from May 10, 2010 to May 13, 2010, are not met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.1000-17.1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In the instant case the Veteran was provided information about the VCAA in August 2010 correspondence.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his medical reimbursement claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his medical reimbursement claim.  The Veteran has not argued that any error or deficiency in the accomplishment of the duty to notify has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met.

The duty to assist also has been fulfilled as private medical records relevant to this matter have been requested or obtained and the Veteran has been provided the opportunity to participate in his appeal.  Though he did not request a formal hearing before the Board or before the VA health system officials in Florida, the Veteran completed and filed such documents as a Notice of Disagreement and a VA Form 9, Substantive Appeal.  The Board finds that the available evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.

In any event, the facts in this appeal are not in dispute and the issue will be decided as a matter of law (see discussion below).  The legal outcome is clearly dictated by the existing law regardless of any further notice the Veteran might receive.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the Veteran); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute and not the evidence is dispositive of the claim").  Accordingly, although VCAA notice was provided the Veteran, such was not required in his case.

Payment or Reimbursement of Private Medical Expenses

The Veteran has appealed VA's determinations denying him entitlement to have VA pay for emergency and contemporaneous inpatient medical services he received at Baptist South Medical Center and Shands Jacksonville Medical Center, both in Jacksonville, Florida, from May 10, 2010 to May 13, 2010.  Invoices and private medical records found in the claims file show charges for the emergency room treatment at Baptist Medical Center, emergency room doctor bills, an ambulance fee when the Veteran was transferred between medical facilities, and the costs of some services at the Shands Jacksonville Medical Center.  These medical services were rendered following a traffic accident when the Veteran, riding a bicycle, struck a jogger and subsequently was treated for neck and shoulder pain and injuries.  

In adjudicating a claim for reimbursement of medical expenses, the Board must first make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received in a private facility.  See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  In this case, of course, the Veteran was involved in a medical emergency subsequent to a traffic accident and could not realistically seek prior authorization for non-VA medical care under these circumstances.  However, the regulation permits a post-accident authorization to be deemed a "prior authorization" for VA purposes if the Veteran, or someone acting on his behalf, applies formally or informally to VA within 72 hours by telephone, telegraph or by some other means of communication.  38 C.F.R. § 17.54(a).  In this case, the Veteran has not contended that he sought, or directed someone else to seek, authorization from VA for his emergency non-VA medical care during the 72 hours in question.  Therefore, the Board must conclude that "prior authorization" for the private medical treatment received between May 10, 2010 and May 13, 2010, was not obtained pursuant to 38 C.F.R. § 17.54, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703.

In this case, the Veteran is not service connected for any disability.  Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 17.1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  

See 38 C.F.R. § 17.1002 (2010).

The Board notes that similar regulations govern the payment or reimbursement for ambulance services found at 38 C.F.R. § 17.1003.  

These criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

In his Notice of Disagreement and VA Form 9, Substantive Appeal, the Veteran contends that his claim should not be disapproved because he did not receive care from VA within the two-year period preceding his collision with a jogger.  In his written submissions the Veteran states that this was largely the fault of VA as it did not get him fully admitted into the VA health care system after a contact in 2006.  He said that in 2006 he was seen in the emergency room at the Malcom Randall VAMC in Gainesville, Florida, for treatment of Bell's palsy.  As he lived in Jacksonville, the Veteran said that he was told that follow-up treatment would be done at the outpatient clinic there.  The Veteran claimed that he was told that he would be assigned a primary care physician, and that he would be contacted and provided an appointment within two weeks.  He was never contacted, kept waiting, and eventually forgot about it, he said.  He also said that he had been blessed with good health in the two years preceding his collision with the jogger in May 2010 and should not be penalized for having good health.

Even were the Board to assume for the sake of argument that this chain of events in fact occurred, statutes and regulations are binding on all who seek to come within their sphere "regardless of actual knowledge of what is in the [statutes or] regulations or of the hardship resulting from innocent ignorance".  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1990), (quoting Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 385 (1947)).  In this case the Veteran claimed that he attempted to enroll in the VA health care system four years before the traffic accident.  However, he also explained that the condition for which he was seeking care, Bell's palsy, had cleared up; and he does not otherwise indicate that he needed health care from VA from any other problem.  It appears therefore that Veteran was healthy enough to not require care during the two-year period before his traffic accident in any case.  Thus, his contentions that he would have been seen by a VA healthcare facility within 24 months of the incident in question without support.  Simply stated, his contentions do not show, as VA law requires, that the Veteran had been enrolled in the VA health care system and had received medical services under the authority of Chapter 17 of Title 38 of the United States Code within 24 months before the emergency medical treatment was provided.  Essentially, the Veteran does not dispute this.

Therefore, the Board finds that the Veteran fails to meet the conditions of subsection (e) of 38 C.F.R. § 17.1002.  Thus, because the Veteran does not meet all of the requirements of 38 C.F.R. § 17.1002, reimbursement is statutorily prohibited.  

The Board need not go into whether his claim for reimbursement was timely filed, or whether he meets any of the other criteria of § 17.1002, as the failure to meet any of them precludes payment or reimbursement of unauthorized medical expenses.  See Melson v. Derwinski, 1 Vet. App. 334.

The Board finds that payment or reimbursement for private medical expenses incurred from May 10, 2010 to May 13, 2010, at two private medical facilities is not authorized under 38 U.S.C.A. § 1725 or 38 C.F.R. §§ 17.1000-1003.  The evidence of record reflects that at the time of the May 10, 2010 traffic accident, the Veteran had not received any medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.

The Board is sympathetic to the Veteran's arguments but, unfortunately, is unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  The Board does not have authority to grant a claim simply because it might perceive the result to be inequitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

Since, for the reasons and bases discussed, the Veteran's claim fails because of the absence of legal merit or lack of entitlement under the law, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to payment or reimbursement for unauthorized medical expenses provided at two private medical facilities from May 10, 2010 to May 13, 2010, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


